I most respectfully dissent from the affirmance of this case. My brethren hold that it was not necessary to charge the jury that the prosecutrix, or alleged seduced female, should be corroborated, first, as to carnal intercourse, and second, that such carnal intercourse was obtained under promise of marriage. The statute provides that the seduced female is an accomplice, and must be corroborated by other evidence tending to connect the defendant with the offense. Article 769, Code Criminal Procedure. Unless she is corroborated, as indicated by this statute, a conviction cannot stand, if the law be followed. Passing upon the question of the necessary corroboration, this court said in Spenrath v. State, 48 S.W. Rep., 192, that, "It was incumbent on the State to corroborate her testimony upon two vital issues in order to sustain a conviction: First, the carnal intercourse; and, second, that this carnal intercourse was produced on the promise of appellant to marry the prosecutrix." If this is the law, and it is "upon two vital issues," certainly the jury ought to be informed as to what the law is in regard to those "vital issues," for upon them and the law applicable thereto depends a fair trial under the law, as well as a proper enforcement of the law in regard to steps to be taken to secure a legitimate conviction. That these two questions are necessary to be sustained in the trial of the case will not be questioned, and the facts must show that the prosecutrix was corroborated upon both propositions. This exact question in regard to the charge arose in the case of Woolley v. State, reported in 16 Texas Ct. Rep., 605, and the judgment in that case was reversed, because the charge as given by the court was not sufficient in the respects mentioned. I do not agree to the statement in the opinion herein that the Woolley case was reversed entirely upon the facts, because the opinion, among other things, shows that it was reversed because the court failed to charge in regard to the matters complained of by appellant in this case. It is true, in the Woolley case, we held that the evidence, as presented, was hardly *Page 179 
sufficient, but the opinion shows that it was reversed because of these defects in the charge. I cannot agree, therefore, to the statement in the opinion in this case that we did not reverse on account of the defect in the charge. I cannot altogether agree with my brethren in the statement of the case as to the facts. I do not believe the testimony of appellant himself that he had intercourse with the girl is corroborative of her testimony that she was seduced by him; on the contrary he denies that fact, and if his testimony is true, she had been seduced months prior to his first act of intercourse with her. An inspection of the facts will show that under appellant's testimony his first act of intercourse occurred perhaps in June, and he emphatically denies any prior connection with her. The child was born in four or five months after this act of intercourse, and the child, from the testimony, was a fully developed child. It could hardly be contended, within five months of the intercourse, appellant could be the father of a fully developed nine months child. If so, it may be put down as the first instance of this sort of record. If the first act of intercourse between appellant and prosecutrix occurred in June, then it is self-evident that some other man had had connection with her in the earlier part of the year, perhaps in February. That being true, and appellant's first act occurring in June, the prosecutrix was not the subject of seduction by him. Appellant's testimony was detailed in order to show that he was not the seducer, and while he admitted having intercourse with the girl, it was long subsequent to the time that she had been seduced or was pregnant by some other man. So his testimony was not only not corroborative but was directly the opposite, and showed that the girl was unchaste and not the subject of seduction on his part at the time he had intercourse with her. I have always understood the law to be that wherever an issue is raised on the trial of a case favorable to appellant the law should be given in the charge so that whatever benefit might arise in the minds of the jury, from the facts before him, he might derive that benefit. We have in an unbroken line of decisions held that wherever an issue is raised, though it may be weak, but if favorable to the accused, the court must submit the law applicable to such issues. The statute, article 769, supra, expressly states that a woman is an accomplice, and must be corroborated in cases of seduction. This court has uniformly and invariably held wherever the question has arisen that she must be corroborated; first, as to the act of intercourse on the part of the accused; and second, as to his promise to marry her as a predicate for the intercourse. These, as was said in the Spenrath case, supra, are the "vital issues" in the case, and so far as I am aware, this is the first case in which it has been held that it is not necessary to charge the jury "upon two vital issues" in the case. I thus briefly state, and in a general way, my reasons why I cannot agree to the affirmance of this case. *Page 180